 

Exhibit 10.1

SEPARATION AGREEMENT
AND GENERAL RELEASE

 

(INCLUDING WAIVER OF CLAIMS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED)

PLEASE READ THIS AGREEMENT CAREFULLY.  IT INCLUDES A RELEASE OF CLAIMS.

 

JOHN P. JACUNSKI (“I,” “me,” “my,” or “myself”) and P. H. GLATFELTER COMPANY
(“Glatfelter” or “Company”) hereby enter into this Separation Agreement and
General Release (“Agreement”), which was presented to me by Glatfelter for my
consideration on February 28, 2019, concerning my separation from Glatfelter
effective March 31, 2019 (the “Separation Date”).  I agree to the terms of this
Agreement on behalf of myself, my spouse, and my heirs, estate, executors,
administrators, successors and assigns.  Glatfelter enters into this Agreement
on behalf of P. H. Glatfelter Company and its directors, officers, agents,
employees, consultants and insurers, and its respective past, present, and
future parents, affiliated companies, subsidiaries, successors, and assigns
(“Releasees”). Glatfelter and I have agreed to the following terms to resolve,
settle and terminate any dispute or claim I may have about my employment with
Glatfelter, including, but not limited to, claims related to my separation from
the Company.  I acknowledge and understand that my decision to accept or decline
the terms and conditions set forth in this Agreement does not affect my
Separation Date.  The severance pay described in this Agreement is provided
under the Company’s Executive Severance Guidelines (the “Severance Guidelines”).

1.Separation Date and Consideration.

(a)Regardless of whether I enter into and do not revoke this Agreement, (i) I
acknowledge that I have ceased to hold any position as an officer or director of
the Company and its subsidiaries and affiliates, effective as of March 1, 2019,
and (ii) I will continue in employment as an employee, and the Company will
continue to pay my current base salary and provide the employee benefits
currently in effect, until my Separation Date, and (iii) my employment will
terminate as of the Separation Date.  From March 1, 2019 until the Separation
Date, I will provide transition services as reasonably requested by the Chief
Executive Officer or his designees, and I will not be required or expected to
come to the Company’s offices.

(b)Subject to the terms of this Agreement, if I enter into and do not revoke
this Agreement, the Company will pay or provide the following, which I agree
constitutes good and valuable consideration to which I am not otherwise
entitled:

(i)The Company will provide severance pay in the aggregate amount of $997,293
(which is comprised of (x) 15 months of my monthly base salary plus (y) 15
months times 1/12 of the average annual bonus paid to me with respect to the
prior three years).   The severance pay shall be paid as follows, consistent
with the Severance Guidelines:

1

--------------------------------------------------------------------------------

 

(1)$560,000 of the severance pay shall be paid in installments in accordance
with the Company’s normal payroll practices over the 15-month period following
the Separation Date (the “Severance Period”).  The first payment will be made on
the first payroll date that is administratively practicable after the Separation
Date (and within 60 days after the Separation Date) and will include unpaid
installments for the period from the Separation Date to the first payment
date.    

(2)$437,293 of the severance pay shall be paid on October 31, 2019 (the last day
of the seventh month following the Separation Date).

(ii)During the Severance Period, if I timely elect to receive continued health
coverage (medical, prescription and dental) under the Company’s health plan
pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and I
pay the full monthly COBRA premium cost for such health coverage, the Company
will reimburse me monthly an amount equal to the monthly COBRA premium that I
pay, less the premium charge that is paid by the Company’s active executives for
such coverage as in effect on the Separation Date (the “COBRA Reimbursement”).
The COBRA Reimbursement payments shall commence on the first payroll date that
is administratively practicable after the Separation Date (and within 60 days
after the Separation Date).  The first payment shall include any payments for
the period from the Separation Date to the commencement date.  The Company shall
reimburse me under this subsection only for the portion of the Severance Period
during which I continue COBRA coverage under the Company’s health plan.  The
COBRA health care continuation coverage period under section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”) shall run concurrently
with the Severance Period.  

(iii)I will continue to be eligible to participate in the Employee Assistance
Program (“EAP”) following the Separation Date for up to three sessions during
the six-month period following the Separation Date, consistent with the EAP
terms.       

(iv)I have elected to receive a gross payment of $30,000 in lieu of outplacement
services.    

(v)My Restoration Pension under the P.H. Glatfelter Supplemental Executive
Retirement Plan (“SERP”) shall be calculated based on my compensation and years
of service as of the Separation Date and using the early retirement reduction
factors that apply to a participant who has attained age 55, instead of the
reduction factors that apply to a terminated vested (under age 55)
participant.  The Restoration Pension shall be paid in the form, and commencing
on the date, specified in the SERP.

(vi)The Company will make (A) a cash payment to me of $89,500 in lieu of any
2019 annual cash bonus, and (B) an additional cash payment to me of
$500,000.  The cash payments shall be made on the first payroll date that is
administratively practicable after the Separation Date (and within 60 days after
the Separation Date).

2.Benefits to Be Provided Without Regard to this Agreement.  Subject to the
terms of this Agreement, the Company will provide the following benefits
following the Separation Date, without regard to whether I enter into this
Agreement or I revoke this Agreement:

2

--------------------------------------------------------------------------------

 

(a)Accrued and Unpaid Salary and Vacation:  The Company will pay me any accrued
but unpaid salary, and any accrued but unused vacation, as of the Separation
Date in the final paycheck following the Separation Date.    

(b)COBRA Benefits: The health insurance coverage provided through the Company’s
health plan for my covered dependents and me will terminate on the Separation
Date, subject to my ability to elect COBRA coverage.  I acknowledge that, in
accordance with COBRA, I have the right, at my cost and expense, to continue
health insurance benefits for up to 18 months following the Separation Date,
pursuant to the terms of COBRA.  I will receive a separate COBRA Notice which
describes in detail my right to elect COBRA continuation coverage, the details,
limitations and cost of such coverage, and how to elect and pay for such
coverage.  I understand that I will not be able to receive COBRA continuation
coverage unless I affirmatively elect such coverage in a timely manner as
described in the COBRA Notice.

(c)401(k) Plan: I understand that employee contributions to the Company’s 401(k)
plan and any matching employer 401(k) contributions apply only to my 401(k) plan
compensation attributable to my actual employment up to the Separation Date.

(d)Defined Benefit Plan and Supplemental Plan: Any vested benefit under a
Company defined benefit plan or supplemental retirement plan will be determined
in accordance with the governing plan document.

(e)Equity Grants:  Any outstanding equity grants that have vested as of the
Separation Date will be payable or exercisable, as applicable, in accordance
with the terms of the Glatfelter Long Term Incentive Plan and the applicable
grant agreements.

(f)Clawback:  I understand that any incentive compensation provided by the
Company is subject to the Company’s Executive and Key Manager Compensation
Clawback Policy, to the extent applicable.  

3.Release of Claims.  

(a)In exchange for the payments and benefits described in Section 1(b) above, on
behalf of myself and my heirs, estate, executors, administrators, successors,
and assigns, I hereby release and waive all claims available under federal,
state or local law against the Releasees arising out of my employment with the
Company or the termination of that employment, including but not limited to all
claims arising under the Americans with Disabilities Act, the Age Discrimination
in Employment Act of 1967, as amended (the “ADEA”), the Older Workers Benefit
Protection Act (“OWBPA”), the Civil Rights Act of 1991, the Employee Retirement
Income Security Act, the Equal Pay Act, the Genetic Information
Non-discrimination Act, the Family and Medical Leave Act, Section 1981 of the
United States Code, Title VII of the Civil Rights Act, the Pennsylvania Human
Relations Act, the Pennsylvania Equal Pay Law, the Pennsylvania Whistleblower
Law, the Pennsylvania Pregnancy, Childbirth and Childrearing Law, all as
amended, as well as wrongful termination claims, breach of contract claims,
discrimination claims, harassment claims, retaliation claims, whistleblower
claims (to the fullest extent they may be released under applicable law),
defamation or other tort claims, and claims for attorneys’ fees and costs.  

3

--------------------------------------------------------------------------------

 

(b)I am not waiving (i) my right to vested accrued benefits under the terms of
the Company’s employee benefit plans according to the terms of such plans, (ii)
amounts payable or provided under this Agreement, (iii) claims for unemployment,
workers’ compensation, state disability and/or paid family leave insurance
benefits, (iv) any medical claim incurred during my employment that is payable
under an applicable medical plan, (v) any right to indemnification under the
charter or bylaws of the Company, under any directors and officers insurance
policy, or under the Indemnification Agreement dated December 14, 2017 between
the Company and me (the “Indemnification Agreement”), with respect to the
performance of my duties as an officer or director of the Company or its
subsidiaries or affiliates, (vi) claims arising after the date on which I sign
this Agreement, or (vii) claims that are not otherwise waivable under applicable
law.  

(c)I have not filed any claims against Releasees based on any event that took
place on or before the date I execute this Agreement, and I have not previously
purported to have assigned or transferred, to any person or entity, any claim
released by me under this Agreement.  I acknowledge that I have not made any
claims or allegations related to sexual harassment or sexual abuse and none of
the benefits set forth in this Agreement are related to sexual harassment or
sexual abuse.

4.Other Agreements.  

(a)I agree that (i) the consideration and payments made to me by the Company
represent the sole and exclusive payments and undertakings to be provided to me;
(ii) these payments include any and all outstanding and accrued compensation,
wages, and benefits that may be due and owing to me; and (iii) the Company has
no further obligation to provide me with any compensation of any sort, or any
non-monetary or monetary benefits in addition to that which is set forth
above.  I agree that the Company has paid, or as described above in this
Agreement has agreed to pay, to me all salary, bonuses, commissions, wages,
allowances, paid time off and other benefits and amounts to which I am entitled
as a result of my employment with the Company.  I understand that the payments
and benefits under Section 1(b) are in addition to any other payment or benefit
to which I otherwise may be entitled under any of Glatfelter’s benefit plans and
are a valuable benefit to which I would not otherwise be entitled if I do not
enter into this Agreement or I revoke this Agreement.  I understand that any
payments made or benefits provide under this Agreement are not in lieu of any
applicable unemployment compensation benefits I may otherwise be entitled to
receive.  

(b)This Agreement does not constitute an admission by the Company that it has
violated any contract, law, or regulation, or in any way infringed my rights or
privileges.  The Company and I are making this Agreement in order to end my
employment through the Separation Date on an amicable basis.  Because this
Agreement is being offered to me, in part, to settle or compromise any possible
disputed employment or contract claims that I may have against the Company, I
agree that I may not use it as evidence for any purpose except where it is
alleged that the Agreement itself has been breached in some manner.

(c)I agree that I am not a Medicare beneficiary as of the time I enter into this
Agreement.  To the extent that I am a Medicare beneficiary, I agree to contact a
Company Human Resources Representative for further instruction.

4

--------------------------------------------------------------------------------

 

(d)I agree that all payments under this Agreement shall be subject to applicable
tax withholding, and the Company shall withhold from any payments under this
Agreement all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation.  I am
responsible for all taxes applicable to amounts payable under this Agreement

5.Employee’s Agreement; Non-Solicitation; Non-Competition.  

(a)Employee’s Agreement; Confidentiality.  I agree to continue to comply with
the Employee’s Agreement with the Company dated October 22, 2003, a copy of
which is attached as Exhibit A (the “Employee’s Agreement”).  At all times, I
will hold in strictest confidence and will not disclose, use, lecture upon or
publish any of the Confidential Information (defined below) of the Company or
any of its subsidiaries or affiliates, except as such disclosure, use or
publication may be required in connection with my work for the Company or as
described in Section 7 below, or unless the Company expressly authorizes such
disclosure in writing.  “Confidential Information” shall mean any and all
confidential and/or proprietary knowledge, data or information of the Company
and its subsidiaries or affiliates and shareholders, including but not limited
to information relating to financial matters, investments, budgets, business
plans, marketing plans, personnel matters, business contacts, products,
processes, know-how, designs, methods, improvements, discoveries, inventions,
ideas, data, programs, and other works of authorship.

(b)Non-Solicitation. I agree that during my employment with the Company and
during the 15-month period following my termination of employment for any reason
(the “Restriction Period”), I will not, directly or indirectly, employ, solicit,
recruit or attempt to persuade any person to leave his or her employment or
service with the Company or any of its subsidiaries or affiliates, nor will I
have any contact with such persons for the purpose of discussing or aiding their
departure or termination from employment or service with the Company or any of
its subsidiaries or affiliates, even if such persons initiate the contact.

(c)Non-Competition.  I agree that during the Restriction Period, I will not,
without the Company’s express written consent, engage (directly or indirectly)
in any employment or business activity anywhere in the world whose primary
business is engaged in the research, development, manufacture, marketing, or
sale of products which are similar to any service or product that, during my
employment, the Company provides or is actively engaged in developing; provided
however, the foregoing restriction shall only apply to such service or product
for which I had access to Confidential Information or otherwise have had active
involvement.  I further agree that, given the nature of the business of the
Company and my position with the Company, a worldwide geographic scope is
appropriate and reasonable. Any request for a waiver of the non-competition
covenant with respect to a particular situation shall be submitted to the Chief
Legal Officer of the Company and is subject to approval by the Chairman and
Chief Executive Officer.

(d)As long as the covenants in this Section 5 are in effect, I agree to share
the applicable covenant language with my prospective employers.

6.Return of Company Property; Non-Disparagement; Cooperation.

5

--------------------------------------------------------------------------------

 

(a)I agree that on or before the Separation Date, I will deliver to the Company
all Company documents, keys, access cards,  computers, passwords and other
materials or property which came into my possession during the course of my
employment with the Company except for my cell phone which I have elected to
keep.  To the extent that I made use of my own personal computing devices (e.g.,
PDA, laptop, thumb drive, etc.) during my employment with the Company, I will
deliver such personal computing devices to the Company for review before the
Separation Date and will permit the Company to delete all Company property and
information from such personal computing devices, and/or permit the Company to
remotely delete all Company property and information from such personal
computing devices.

(b)I agree that I will not engage in any activities or make any statements that
disparage or reflect negatively on the Company or its subsidiaries, affiliates,
officers, directors,  or employees.  This provision shall include, but not be
limited to, Internet postings under an alias, as well as anonymous media
contacts.

(c)I agree to cooperate with any reasonable request of the Company to
participate in the preparation for, response to, prosecution of and/or defense
of any pending, actual, or threatened litigation involving the Company or its
subsidiaries or affiliates.  Upon submission of appropriate documentation, the
Company will reimburse me for all reasonable out-of-pocket expenses that I may
incur as a result of such cooperation.

7.Reports to Government Entities.  

(a)I acknowledge that nothing in this Agreement, including Sections 3, 5 and 6
herein, restricts or prohibits me from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or filing a claim or assisting with an investigation directly with a
self-regulatory organization or a government agency or entity, including the
U.S. Equal Employment Opportunity Commission, the Department of Labor, the
National Labor Relations Board, the Department of Justice, the Securities and
Exchange Commission, Congress, and any agency Inspector General, or from making
other disclosures that are protected under the whistleblower provisions of state
or federal law or regulation.  Nor does this Agreement require me to obtain
prior authorization from the Company before engaging in any conduct described in
this Section 7(a), or to notify the Company that I have engaged in any such
conduct.  I acknowledge and agree, however, that, to the maximum extent
permitted by law, I am waiving and releasing any claim or right to recover from
the Company any monetary damages or any other form of personal relief based on
any claim, charge, complaint or action against the Company or any others covered
by the release of claims in Section 3.  Nothing in this Agreement is intended to
or shall prevent, impede or interfere with my non-waivable right to receive and
fully retain a monetary award from a government-administered whistleblower award
program for providing information directly to a government agency.

(b)I understand that federal law provides criminal and civil immunity to federal
and state claims for trade secret misappropriation to individuals who disclose a
trade secret to their attorneys, courts, or a government officials in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected

6

--------------------------------------------------------------------------------

 

violation of the law, or in connection with a lawsuit for retaliation for
reporting a suspected violation of the law.

8.Breach of Agreement.

(a)I agree that the Company’s obligation to make the payments and provide the
benefits described in Section 1(b) shall terminate if:

(i)I breach the Employee’s Agreement or the confidentiality, non-solicitation,
non-competition, non-disparagement or other terms of this Agreement; or

(ii)I misappropriate or fail to return Company materials or property, misuse
Company materials or property (such as, but not limited to, Internet access).

(b)I understand and agree that should I breach the obligations in Section 5, the
Company is entitled to require that I repay to the Company all payments made
pursuant to Section 1(b). In addition, I understand and agree that should I
breach the obligations in Section 5, the Restriction Period will be extended by
the length of time that I am in breach.

9.Entire Agreement.  The terms of this Agreement, including the terms of the
attachments hereto, which are incorporated herein, represent the entire
agreement between the Company and me related to the subject matter hereof, and
this Agreement supersedes any conflicting agreements between the Company and me,
with the exception of the Employee’s Agreement and the Indemnification
Agreement.  The Change in Control Employment Agreement dated March 7, 2008
between the Company and me shall terminate as of the Separation Date, and my
separation from the Company is not in connection with or in anticipation of a
change in control of the Company.  No other promises, consideration, agreement,
plan, representation, oral statement, understanding, or course of conduct not
expressly set forth in this Agreement have been made between Glatfelter and me
to cause either of us to sign this Agreement.

10.Enforcement.  

(a)The provisions of this Agreement (except the release of claims in Section 3)
are severable.  If any provision of this Agreement is determined to be invalid
or unenforceable by a court of competent jurisdiction, the other provisions of
this Agreement shall continue in full force and effect and the voided
provision(s) shall be amended, if possible, to the extent necessary to render it
valid and enforceable according to the original intent of the parties.

(b)For violations of Section 5 or 6 of this Agreement, in addition to the
remedies described in Section 8, I agree that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of posting a
bond or other security or proving actual damages, as well as an equitable
accounting of all earnings, profits and other benefits arising from any
violation of Section 5 or 6, which rights shall be cumulative and in addition to
any other rights or remedies to which Company may be entitled.  All matters
relating to the interpretation, construction, and enforcement of this Agreement
shall be governed by and construed according to the laws of Pennsylvania,
without giving effect to such state’s principles of conflicts of law, to the
extent that the laws of the United States of America do not preempt such
laws.  I further agree that jurisdiction shall be proper in, and limited to, any
appropriate state or federal court in the

7

--------------------------------------------------------------------------------

 

Commonwealth of Pennsylvania.  I further agree that I knowingly and voluntarily
waive my right to a jury trial for any claims arising from or related to this
Agreement.

11.Amendment.  This Agreement may not be amended except by a written agreement
that has been executed by an authorized officer of Glatfelter on behalf of
Glatfelter and by me.  

12.Section 409A.  This Agreement is intended to comply with section 409A of the
Code, or an exemption, and the provisions of this Section 12 shall apply
notwithstanding any provisions of this Agreement to the contrary.  Severance
benefits under this Agreement are intended to be exempt from section 409A of the
Code under the “short-term deferral” exception, to the maximum extent
applicable, and then under the “separation pay” exception, to the maximum extent
applicable.  All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A
of the Code.  For purposes of section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments and each payment shall be treated as a separate
payment.  With respect to any payments that are subject to section 409A of the
Code, in no event may I, directly or indirectly, designate the calendar year of
a payment.  With respect to any payments that are subject to section 409A of the
Code, in no event shall the timing of my execution of this Agreement, directly
or indirectly, result in my designating the calendar year of payment of any
amount set forth in Section 1(b) above, and if a payment of any amount set forth
in Section 1(b) above is subject to section 409A of the Code and could be made
in more than one taxable year, based on timing of the execution of this
Agreement, payment shall be made in the later taxable year.  Any reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A of the Code.  

13.Acknowledgements.  The Company and I intend that this Agreement comply with
§201 of the OWPBA.  Accordingly, I knowingly and voluntarily agree to waive any
rights or claims arising out of or relating to the ADEA.  I acknowledge and
represent as follows:

(a)I waive any and all rights or claims that I may have arising under the ADEA;

(b)The Company hereby advises me to consult with an attorney before executing
this Agreement regarding this Agreement, my rights and my waiver of ADEA rights;

(c)I know and understand that I am not waiving any rights or claims that may
arise after the date this waiver of ADEA rights is executed;

(d)I know and understand that in exchange for the waiver of my rights under
ADEA, I am receiving consideration in addition to any consideration to which I
am already entitled;

(e)I am hereby informed that I have 45 days from the date of receipt of this
Agreement within which to consider this Agreement and to consider my waiver of
ADEA rights;

(f)I am hereby informed of my right, for a period of seven calendar days
following the execution of this Agreement to revoke this waiver (“Revocation
Period”), and that this Agreement shall not become effective or enforceable
until the Revocation Period has expired; and

8

--------------------------------------------------------------------------------

 

(g)I am hereby informed that in the event of any such revocation of this waiver
contained in this Section 13, this Agreement and the Company’s obligations
contained herein shall be null and void and of no further force and effect,
including any obligation to make any payments under this Agreement.

(h)I am hereby informed that any revocation must be in writing and delivered to
Eileen Beck at P. H. Glatfelter Company, 96 S. George St., Suite 500, York,
PA  17401, before the end of the Revocation Period.

(i)I have received an attachment to this Agreement that identifies:

(i)the decisional unit, which means the class, unit, or group of individuals
covered by the offer of the payment(s) in consideration for signing this
Agreement as a part of a group termination;

(ii)the factors the Company used to determine who was eligible or selected for
the employment termination program;

(iii)the time limits for the employment termination program;

(iv)the job titles and ages of all individuals within the decisional unit who
were made eligible or selected; and

(v)the job titles and ages of all individuals within the decisional unit who
were not selected or made eligible.

(j)I have read and I fully understand this Agreement.

[SIGNATURE PAGE FOLLOWS]




9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement, as of
the dates indicated below.

 

John P. Jacunski

P. H. Glatfelter Company

 

 

Signed: /s/ JohnP. Jacunski

By: Eileen L. Beck

 

 

 

Title: Vice President, Human Resources

Date: _3/27/2019________

 

 

Signed: /s/ Eileen L. Beck

 

 

 

 

 

Date: 3/27/2019

 

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A

 

EMPLOYEE’S AGREEMENT




11

--------------------------------------------------------------------------------

 

EXHIBIT B

 

INFORMATION FOR ADEA DISCLOSURE

 

 

[ATTACHED ADEA SCHEDULES]

12